DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract describes a multi-sensor component and the components it includes, however it does not describe and improvement made by the multi-sensor component to the art.  
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eppendorf AG DE202016000554 (hereinafter “Eppendorf”).
Regarding claim 1, Eppendorf discloses a multi-sensor component (connection device-10) for the installation sensors at an individual port of a container (bioreactor-50) for culturing biological material, the component comprising: a housing (Figs 1-6) having a front housing segment (container-51), the front housing segment being capable of being introduced into an uptake opening (opening-30) of the individual port so that the front housing segment faces the container; a first mount (inner tube segment-101a) for a first sensor unit (first sensor-60a) 
	Regarding claim 2, Eppendorf discloses the first sensor unit (first sensor -60a) secured to the first mount and/or the second sensor unit (second sensor-60b) secured to the second mount. (Fig 1-6, Paragraph 0081-0105)
	Regarding claim 3, Eppendorf discloses  the first and/or second sensor unit (sensors-60a and 60b) is a biosensor unit. (Fig 1-6, Paragraph 0081-0105)
	Regarding claim 12, Eppendorf discloses a biological material culturing container (bioreactor-50), comprising: a container (container-51) with an inside and an outside; a port (See Figs 1-3) that connects the inside to the outside; a sensor uptake  having an inner uptake opening (opeing-30), wherein the sensor uptake has a front sensor uptake section in the port so that the inner uptake opening extends through the port; a multi-sensor (connection device-10) component having a housing (Figs 1-6) with a front housing segment, the front housing segment being introduced into the inner uptake opening so that the front housing segment faces the container; a first mount (inner tube segment-101a) for a first sensor unit arranged in the front housing segment; and a second mount (segment-101b) for a second sensor unit arranged in the front housing segment.
Regarding claim 13, Eppendorf discloses the first sensor unit (sensor-60a) secured to the first mount and/or the second sensor unit (sensor-60b) secured to the second mount.



Allowable Subject Matter
Claim 19 is allowed.
Claims 4-11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Eppendorf discloses a disposable connection device (10) for insertion into a connection opening of a top plate of a bioreactor and / or into a connection opening of a bag bioreactor, having a plurality of passages (102) and a fastening section (110), characterized in that the disposable connection device (10) is formed in one piece and made of plastic and the attachment portion (110) on an outer peripheral surface (112) has a fastening structure (114) for fixing the disposable connection device (10) in the connection opening. (Fig 1-6, Paragraph 0081-0105)
However, Eppendorf fails to disclose one of the first and second sensor units is a luminophore unit for luminescence-based parameter measurement, the luminophore substance comprises a material selected from a group consisting of: graphene quantum dots, (GQDs), heterocyclic GQDs (e. g. N- GQDs), an organometallic compound, ground glass powder, and xerogel, or providing a luminophore sensor unit; providing a housing comprising polyether ether ketone (PEEK) that can be introduced at least by a front housing segment into an uptake opening extending through a port of a container so that the front housing segment is facing the inside of the container; providing the housing with a recess for the luminophore sensor unit bringing about a relative expansion of the housing with respect to the luminophore sensor unit by heating the housing as disclosed in claims 4, 11 and 19 respectively.

However, Rao fails to disclose one of the first and second sensor units is a luminophore unit for luminescence-based parameter measurement, the luminophore substance comprises a material selected from a group consisting of: graphene quantum dots, (GQDs), heterocyclic GQDs (e. g. N- GQDs), an organometallic compound, ground glass powder, and xerogel, or providing a luminophore sensor unit; providing a housing comprising polyether ether ketone (PEEK) that can be introduced at least by a front housing segment into an uptake opening extending through a port of a container so that the front housing segment is facing the inside of the container; providing the housing with a recess for the luminophore sensor unit bringing about a relative expansion of the housing with respect to the luminophore sensor unit by heating the housing as disclosed in claims 4, 11 and 19 respectively.
Prior arts such as Eppendorf and Rao made available do not teach, or fairly suggest, one of the first and second sensor units is a luminophore unit for luminescence-based parameter measurement, the luminophore substance comprises a material selected from a group consisting of: graphene quantum dots, (GQDs), heterocyclic GQDs (e. g. N- GQDs), an organometallic compound, ground glass powder, and xerogel, or providing a luminophore sensor unit; providing a housing comprising polyether ether ketone (PEEK) that can be introduced at least by a front housing segment into an uptake opening extending through a port of a container so that the front housing segment is facing the inside of the container; providing the housing with a recess for the luminophore sensor unit bringing about a relative expansion of the housing with respect to the luminophore sensor unit by heating the housing as disclosed in claims 4, 11 and 19 respectively.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855